

113 S1406 RS: Prevent All Soring Tactics Act of 2013
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 562113th CONGRESS2d SessionS. 1406[Report No. 113–254]IN THE SENATE OF THE UNITED STATESJuly 31, 2013Ms. Ayotte (for herself, Mr. Warner, Ms. Landrieu, Ms. Collins, Mr. Heinrich, Mrs. Gillibrand, Mr. Markey, Mr. Wyden, Mr. Cardin, Mr. Sanders, Mr. Coons, Ms. Warren, Mr. Merkley, Mr. Carper, Mr. Durbin, Mr. Blumenthal, Mr. Schatz, Mr. Murphy, Ms. Klobuchar, Mrs. Murray, Ms. Cantwell, Ms. Baldwin, Mr. Franken, Mr. Menendez, Mr. Levin, Mr. Kirk, Mr. Vitter, Mr. Crapo, Mr. Reed, Mrs. Feinstein, Mr. Leahy, Mr. Thune, Ms. Stabenow, Mr. Begich, Ms. Hirono, Mr. Whitehouse, Mrs. Shaheen, Mr. Johnson of South Dakota, Mr. King, Mrs. Boxer, Mr. Harkin, Mr. Casey, Mr. Udall of Colorado, Mr. Rubio, Ms. Mikulski, Mr. Isakson, Mr. Johanns, Mr. Bennet, Mr. Kaine, Mr. Booker, Mr. Walsh, Mr. Schumer, Mr. Udall of New Mexico, Mrs. Hagan, Mr. Toomey, Mr. Pryor, Mr. Donnelly, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 15, 2014Reported by Mr. Rockefeller, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Horse Protection Act to designate additional
		  unlawful acts under the Act, strengthen penalties for violations of the Act,
		  improve Department of Agriculture enforcement of the Act, and for other
		  purposes.1.Short titleThis Act may be cited as the
			 Prevent All Soring Tactics Act of
			 2013 or the PAST
			 Act.2.Increased
			 enforcement under Horse Protection Act(a)DefinitionsSection
			 2 of the Horse Protection Act (15 U.S.C. 1821) is amended—(1)by redesignating
			 paragraphs (1), (2), (3), and (4) as paragraphs (2), (4), (5), and (6)
			 respectively;(2)by inserting
			 before paragraph (2) (as so redesignated) the following:(1)Action
				device(A)In
				generalThe term action device means any boot,
				collar, chain, roller, or other device that encircles or is placed
			 upon the
				lower extremity of the leg of a horse in a manner that it can—(i)rotate around the
				leg or slide up and down the leg, so as to cause friction; or(ii)strike the hoof,
				coronet band, fetlock joint, or pastern of the horse.(B)ExclusionThe
				term action device does not include soft rubber or soft leather
				bell boots or quarter boots that are used as protective
				devices.;
				and(3)by inserting after
			 paragraph (2) (as so redesignated) the following:(3)Participate(A)In
				generalThe term participate means to engage in any
				activity with respect to a horse show, horse exhibition, or horse
			 sale or
				auction, including—(i)transporting or
				arranging for the transportation of a horse to or from a horse
			 show, horse
				exhibition, or horse sale or auction;(ii)personally
				giving instructions to an exhibitor; or(iii)being knowingly
				present in a warm-up area, inspection area, or other area at a
			 horse show,
				horse exhibition, or horse sale or auction that spectators are not
			 permitted to
				enter.(B)ExclusionThe
				term participate does not include
				spectating..(b)FindingsSection
			 3 of the Horse Protection Act (15 U.S.C. 1822) is amended—(1)by striking
			 paragraph (3) and inserting the following:(3)the movement,
				showing, exhibition, or sale of sore horses in intrastate commerce,
			 and soring
				horses for those purposes, adversely affects and burdens interstate
			 and foreign
				commerce in many ways, including by—(A)creating unfair
				competition;(B)deceiving the
				spectating public and horse buyers; and(C)negatively
				impacting horse
				sales;;(2)in paragraph (4),
			 by striking and at the end;(3)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and(4)by adding at the
			 end the following:(6)the Inspector General of the Department of
				Agriculture has determined that the program through which the
			 Secretary
				inspects horses is inadequate for preventing soring;(7)historically, Tennessee Walking Horses,
				racking horses, and Spotted Saddle Horses have been subjected to
			 soring;
				and(8)despite
				regulations in effect related to inspection for purposes of
			 ensuring that
				horses are not sore, violations of this Act are prevalent in the
			 Tennessee
				Walking Horse, racking horse, and Spotted Saddle Horse
				breeds..(c)Horse shows and
			 exhibitionsSection 4 of the Horse Protection Act (15 U.S.C.
			 1823) is amended—(1)by striking
			 subsection (a) and inserting the following:(a)Disqualification
				of horses(1)In
				generalThe management of any horse show or horse exhibition
				shall disqualify any horse from being shown or exhibited—(A)if the horse is
				sore; or(B)if the management
				has been notified by a person licensed in accordance with
			 subsection (c) or by
				the Secretary that the horse is sore.(2)Period of
				disqualification(A)First
				instanceIn the first instance in which the Secretary determines
				that a horse is sore, the Secretary shall disqualify the horse from
			 being shown
				or exhibited for a period of not less than 180 days.(B)Second
				instanceIn the second instance in which the Secretary determines
				that a horse is sore, the Secretary shall disqualify the horse for
			 a period of
				not less than 1 year.(C)Third
				instanceIn the third instance in which the Secretary determines
				that a horse is sore, the Secretary shall disqualify the horse for
			 a period of
				not less than 3
				years.;(2)in subsection (b) by striking
			 appointed and inserting licensed;(3)by striking
			 subsection (c) and inserting the following:(c)Licensing of
				inspectors; manner of inspections(1)In
				generalThe Secretary shall prescribe by regulation requirements
				for the Department of Agriculture to license, train, assign, and
			 oversee
				persons qualified to detect and diagnose a horse that is sore or to
			 otherwise
				inspect horses at horse shows, horse exhibitions, or horse sales or
			 auctions,
				for hire by the management of such events, for the purposes of
			 enforcing this
				Act.(2)CitationsA
				person licensed by the Secretary to conduct inspections under this
			 subsection
				shall—(A)issue a citation
				for any violation of this Act recorded during an inspection; and(B)notify the
				Secretary of each violation not later than 5 days after the date on
			 which the
				citation is issued.(3)Qualifications
				for licensingThe Secretary shall—(A)not issue a
				license under this subsection to a person unless the person is free
			 from
				conflicts of interest, as defined by the Secretary in the
			 regulations issued
				under paragraph (1); and(B)give a preference
				to persons who are licensed or accredited veterinarians;(4)Revocation of
				licenseIf the Secretary determines that the performance of a
				person licensed under paragraph (1) is unsatisfactory, the
			 Secretary may, after
				notice and an opportunity for a hearing, revoke the license issued
			 to the
				person.(5)LimitationThe
				granting of licenses under this subsection shall not authorize a
			 person
				licensed under this subsection to conduct inspections in a manner
			 other than
				the manner prescribed for inspections by the Secretary under
			 subsection
				(e).(6)Notification(A)In
				generalNot later than 30 days before the date on which a horse
				show, horse exhibition, or horse sale or auction begins, the
			 management of the
				show, exhibition, or sale or auction may notify the Secretary of
			 the intent of
				the management to hire 1 or more persons licensed under this
			 subsection and
				assigned by the Secretary to conduct inspections at the show,
			 exhibition, or
				sale or auction.(B)AssignmentAfter
				receiving notice under subparagraph (A), the Secretary shall assign
			 1 or more
				persons licensed under this subsection to conduct inspections at
			 the horse
				show, horse exhibition, or horse sale or
				auction.;
				and(4)by adding at the
			 end the following:(f)Publication of
				violationsThe Secretary
				shall publish on the public website of the Animal and Plant Health
			 Inspection
				Service of the Department of Agriculture, and update as frequently
			 as the
				Secretary determines necessary, information on violations of this
			 Act to allow
				the management of a horse show, horse exhibition, or horse sale or
			 auction to
				determine if an individual is in violation of this
				Act..(d)Unlawful
			 actsSection 5 of the Horse Protection Act (15 U.S.C. 1824) is
			 amended—(1)by striking
			 paragraph (2) and inserting the following:(2)In the case of
				any horse show, horse exhibition, or horse sale or auction—(A)showing or
				exhibiting any horse that is sore;(B)entering any horse
				that is sore for the purpose of showing or exhibiting the horse;(C)selling,
				auctioning, or offering for sale any horse that is sore;(D)causing a horse
				to become sore or directing another person to cause a horse to
			 become sore for
				the purpose of showing, exhibiting, selling, auctioning, or
			 offering for sale
				the horse; and(E)allowing any
				activity described in subparagraphs (A) through (D) with respect to
			 a horse
				that is sore by the owner of that
				horse.;
				(2)in paragraph (3),
			 by striking appoint and inserting hire;(3)in paragraph (4)—(A)by striking appoint and
			 inserting hire; and(B)by striking
			 qualified;(4)in paragraph (5), by striking
			 appointed and inserting hired;(5)in paragraph
			 (6)—(A)by striking
			 appointed and inserting hired; and(B)by inserting
			 that the horse is sore after the Secretary;
			 and(6)by adding at the
			 end the following:(12)The use of an action device on any limb of
				a Tennessee Walking Horse, racking horse, or Spotted Saddle Horse
			 at a horse
				show, horse exhibition, or horse sale or auction.(13)The use of a weighted shoe, pad, wedge,
				hoof band, or other device or material at a horse show, horse
			 exhibition, or
				horse sale or auction that—(A)is placed on,
				inserted in, or attached to any limb of a Tennessee Walking Horse,
			 racking
				horse, or Spotted Saddle Horse;(B)is constructed to
				artificially alter the gait of a horse described in subparagraph
			 (A);
				and(C)is not strictly
				protective or therapeutic in
				nature..(e)Violations and
			 penaltiesSection 6 of the Horse Protection Act (15 U.S.C. 1825)
			 is amended—(1)in subsection
			 (a)—(A)in paragraph
			 (1)—(i)by
			 striking Except as provided in paragraph (2) of this subsection, any
			 person who knowingly violates section 5 and inserting Any person
			 who knowingly violates section 5 (including the regulations issued under
			 that
			 section), including any violation recorded during an inspection conducted
			 under
			 subsections (c) or (e) of section 4; and(ii)by
			 striking more than $3,000, or imprisoned for not more than one year, or
			 both and inserting more than $5,000, or imprisoned for not more
			 than 3 years, or both, for each violation;(B)in paragraph
			 (2)—(i)by
			 striking (2)(A)
			 and all that follows through (B) Any and inserting the
			 following:(2)False
				statements and
				entriesAny;
				and(ii)by
			 striking (C) Any and inserting the following:(3)Interference
				with dutiesAny;
				and(C)by adding at the
			 end the following:(4)Noncompliance
				with disqualificationAny person who knowingly fails to obey an
				order of disqualification shall, upon conviction thereof, be fined
			 not more
				than $5,000 for each failure to obey the order, imprisoned for not
			 more than 3
				years, or
				both.;(2)in subsection
			 (b)—(A)in the first
			 sentence of paragraph (1)—(i)by
			 striking section 5 of this Act and inserting section 5
			 (including the regulations issued under that section); and(ii)by
			 striking $2,000 and inserting $4,000; and(B)by adding at the
			 end the following:(5)Nonpayment of
				licensed inspectorsAny person who fails to pay a licensed
				inspector hired under section 4(c) shall, upon conviction thereof,
			 be fined not
				more than $4,000 for each violation.;
				and(3)in subsection (c)—(A)by redesignating
			 the first, second, third, and fourth sentences as paragraphs (1), (3),
			 (4), and
			 (5), respectively;(B)in paragraph (1)
			 (as so designated)—(i)by
			 inserting , or otherwise participating in any horse show, horse
			 exhibition, or horse sale or auction before for a period of not
			 less than one year; and(ii)by
			 striking any subsequent and inserting the
			 second;(C)
			 by inserting after paragraph (1) (as so designated) the following:(2)Permanent
				disqualificationFor the third or any subsequent violation, a
				person may be permanently disqualified by order of the Secretary,
			 after notice
				and an opportunity for a hearing before the Secretary, from showing
			 or
				exhibiting any horse, judging or managing any horse show, horse
			 exhibition, or
				horse sale or auction, or otherwise participating in, including
			 financing the
				participation of other individuals in, any horse show, horse
			 exhibition, or
				horse sale or auction (regardless of whether walking horses are
			 shown,
				exhibited, sold, auctioned, or offered for sale at the horse show,
			 horse
				exhibition, or horse sale or
				auction).;
				and(D)in paragraphs (3)
			 and (4) (as so designated), by striking $3,000 each place it
			 appears and inserting $5,000.(f)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Agriculture shall issue
			 regulations
			 to carry out the amendments made by this section, including regulations
			 prescribing the requirements under section 4(c) of the Horse Protection
			 Act (15
			 U.S.C. 1823(c)) (as amended by subsection (c)(3)).1.Short titleThis Act may be cited as the
			 Prevent All Soring Tactics Act of 2014 or the PAST
			 Act.2.Increased
			 enforcement under Horse Protection Act(a)DefinitionsSection
			 2 of the Horse Protection Act (15 U.S.C. 1821) is amended—(1)by redesignating
			 paragraphs (1), (2), (3), and (4) as paragraphs (2), (3), (4), and (5),
			 respectively;(2)by inserting
			 before paragraph (2) (as so redesignated) the following new paragraph:(1)(A)The term action
				device means any boot, collar, chain, roller, or other device that
				encircles or is placed upon the lower extremity of the leg of a
			 horse in such a
				manner that it can—(i)rotate around the leg or slide up
				and down the leg, so as to cause friction; or(ii)strike the hoof, coronet band,
				fetlock joint, or pastern of the horse.(B)Such term does not include soft rubber
				or soft leather bell boots or quarter boots that are used as
			 protective
				devices.;
				and(3)by adding at the
			 end the following new paragraph:(6)(A)The term
				participate means engaging in any activity with respect to a horse
				show, horse exhibition, or horse sale or auction, including—(i)transporting or arranging for the
				transportation of a horse to or from a horse show, horse
			 exhibition, or horse
				sale or auction;(ii)personally giving instructions to
				an exhibitor; or(iii)being knowingly present in a
				warm-up area, inspection area, or other area at a horse show, horse
			 exhibition,
				or horse sale or auction that spectators are not permitted to
			 enter.(B)Such term does not include
				spectating..(b)FindingsSection
			 3 of the Horse Protection Act (15 U.S.C. 1822) is amended—(1)in paragraph
			 (3)—(A)by inserting
			 and soring horses for such purposes after horses in
			 intrastate commerce; and(B)by inserting
			 in many ways, including by creating unfair competition, by deceiving the
			 spectating public and horse buyers, and by negatively impacting horse
			 sales before the semicolon;(2)in paragraph (4),
			 by striking and at the end;(3)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and(4)by adding at the
			 end the following new paragraphs:(6)the Inspector General of the Department of
				Agriculture has determined that the program through which the
			 Secretary
				inspects horses is inadequate for preventing soring;(7)historically, Tennessee Walking Horses,
				Racking Horses, and Spotted Saddle Horses have been subjected to
			 soring;
				and(8)despite
				regulations in effect related to inspection for purposes of
			 ensuring that
				horses are not sore, violations of this Act continue to be
			 prevalent in the
				Tennessee Walking Horse, Racking Horse, and Spotted Saddle Horse
				breeds..(c)Horse shows and
			 exhibitionsSection 4 of the Horse Protection Act (15 U.S.C.
			 1823) is amended—(1)in subsection
			 (a)—(A)by striking appointed and
			 inserting licensed; and(B)by adding at the
			 end the following new sentences: In the first instance in which the
			 Secretary determines that a horse is sore, the Secretary shall disqualify
			 the
			 horse from being shown or exhibited for a period of not less than 180
			 days. In
			 the second instance in which the Secretary determines that such horse is
			 sore,
			 the Secretary shall disqualify the horse for a period of not less than one
			 year. In the third instance in which the Secretary determines that such
			 horse
			 is sore, the Secretary shall disqualify the horse for a period of not less
			 than
			 three years.;(2)in subsection (b) by striking
			 appointed and inserting licensed;(3)by striking
			 subsection (c) and inserting the following new subsection:(c)(1)(A)The Secretary shall
				prescribe by regulation requirements for the Department of
			 Agriculture to
				license, train, assign, and oversee persons qualified to detect and
			 diagnose a
				horse which is sore or to otherwise inspect horses at horse shows,
			 horse
				exhibitions, or horse sales or auctions, for hire by the management
			 of such
				events, for the purposes of enforcing this Act.(B)No person shall be issued a license under
				this subsection unless such person is free from conflicts of
			 interest, as
				defined by the Secretary in the regulations issued under
			 subparagraph (A).(C)If the Secretary determines that the
				performance of a person licensed in accordance with subparagraph
			 (A) is
				unsatisfactory, the Secretary may, after notice and an opportunity
			 for a
				hearing, revoke the license issued to such person.(D)In issuing licenses under this
				subsection, the Secretary shall give a preference to persons who
			 are licensed
				or accredited veterinarians.(E)Licensure of a person in accordance
				with the requirements prescribed under this subsection shall not be
			 construed
				as authorizing such person to conduct inspections in a manner other
			 than that
				prescribed for inspections by the Secretary (or the Secretary’s
			 representative)
				under subsection (e).(2)(A)Not later than 30 days before the date on
				which a horse show, horse exhibition, or horse sale or auction
			 begins, the
				management of such show, exhibition, or sale or auction may notify
			 the
				Secretary of the intent of the management to hire a person or
			 persons licensed
				under this subsection and assigned by the Secretary to conduct
			 inspections at
				such show, exhibition, or sale or auction.(B)After such notification, the Secretary
				shall assign a person or persons licensed under this subsection to
			 conduct
				inspections at the horse show, horse exhibition, or horse sale or
				auction.(3)A person licensed by the Secretary to
				conduct inspections under this subsection shall issue a citation
			 with respect
				to any violation of this Act recorded during an inspection and
			 notify the
				Secretary of each such violation not later than five days after the
			 date on
				which a citation was issued with respect to such
				violation.;
				and(4)by adding at the
			 end the following new subsection:(f)The Secretary shall publish on the public
				website of the Animal and Plant Health Inspection Service of the
			 Department of
				Agriculture, and update as frequently as the Secretary determines
			 is necessary,
				information on violations of this Act for the purposes of allowing
			 the
				management of a horse show, horse exhibition, or horse sale or
			 auction to
				determine if an individual is in violation of this
				Act..(d)Unlawful
			 actsSection 5 of the Horse Protection Act (15 U.S.C. 1824) is
			 amended—(1)in paragraph
			 (2)—(A)by striking
			 or (C) respecting and inserting (C), or (D)
			 respecting; and(B)by striking
			 and (D) and inserting (D) causing a horse to become sore
			 or directing another person to cause a horse to become sore for the
			 purpose of
			 showing, exhibiting, selling, auctioning, or offering for sale the horse
			 in any
			 horse show, horse exhibition, or horse sale or auction, and (E);(2)in paragraph (3),
			 by striking appoint and inserting hire;(3)in paragraph (4)—(A)by striking appoint and
			 inserting hire; and(B)by striking
			 qualified;(4)in paragraph (5), by striking
			 appointed and inserting hired;(5)in paragraph
			 (6)—(A)by striking
			 appointed and inserting hired; and(B)by inserting
			 that the horse is sore after the Secretary;
			 and(6)by adding at the
			 end the following new paragraphs:(12)The use of an action device on any limb of
				a Tennessee Walking Horse, a Racking Horse, or a Spotted Saddle
			 Horse at a
				horse show, horse exhibition, or horse sale or auction.(13)The use of a weighted shoe, pad, wedge,
				hoof band, or other device or material at a horse show, horse
			 exhibition, or
				horse sale or auction that—(A)is placed on,
				inserted in, or attached to any limb of a Tennessee Walking Horse,
			 a Racking
				Horse, or a Spotted Saddle Horse;(B)is constructed to
				artificially alter the gait of such a horse; and(C)is not strictly
				protective or therapeutic in
				nature..(e)Violations and
			 penaltiesSection 6 of the Horse Protection Act (15 U.S.C. 1825)
			 is amended—(1)in subsection
			 (a)—(A)in paragraph
			 (1)—(i)by
			 striking Except as provided in paragraph (2) of this subsection, any
			 person who knowingly violates section 5 and inserting Any person
			 who knowingly violates section 5 or the regulations issued under such
			 section,
			 including any violation recorded during an inspection conducted in
			 accordance
			 with section 4(c) or 4(e); and(ii)by
			 striking more than $3,000, or imprisoned for not more than one year, or
			 both. and inserting more than $5,000, or imprisoned for not more
			 than three years, or both, for each such violation.;(B)in paragraph
			 (2)—(i)by
			 striking subparagraph (A);(ii)by
			 striking (2);
			 and(iii)by
			 redesignating subparagraphs (B) and (C) as paragraphs (2) and (3),
			 respectively, and moving the margins of such paragraphs (as so
			 redesignated)
			 two ems to the left; and(C)by adding at the
			 end the following new paragraph:(4)Any person who knowingly fails to
				obey an order of disqualification shall, upon conviction thereof,
			 be fined not
				more than $5,000 for each failure to obey such an order, imprisoned
			 for not
				more than three years, or both.;
				(2)in subsection
			 (b)—(A)in paragraph
			 (1)—(i)by
			 striking section 5 of this Act and inserting section 5 or
			 the regulations issued under such section; and(ii)by
			 striking $2,000 and inserting $4,000; and(B)by adding at the
			 end the following new paragraph:(5)Any person who fails to pay a licensed
				inspector hired under section 4(c) shall, upon conviction thereof,
			 be fined not
				more than $4,000 for each such
				violation.;
				and(3)in subsection (c)—(A)in the first
			 sentence—(i)by
			 inserting , or otherwise participating in any horse show, horse
			 exhibition, or horse sale or auction before for a period of not
			 less than one year; and(ii)by
			 striking any subsequent and inserting the
			 second;(B)
			 by inserting before Any person who knowingly fails the
			 following: For the third or any subsequent violation, a person may be
			 permanently disqualified by order of the Secretary, after notice and an
			 opportunity for a hearing before the Secretary, from showing or exhibiting
			 any
			 horse, judging or managing any horse show, horse exhibition, or horse sale
			 or
			 auction, or otherwise participating in, including financing the
			 participation
			 of other individuals in, any horse show, horse exhibition, or horse sale
			 or
			 auction (regardless of whether walking horses are shown, exhibited, sold,
			 auctioned, or offered for sale at the horse show, horse exhibition, or
			 horse
			 sale or auction).; and (C)by striking
			 $3,000 each place it appears and inserting
			 $5,000.(f)RegulationsNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Agriculture shall issue
			 regulations
			 to carry out the amendments made by this section, including regulations
			 prescribing the requirements under subsection (c) of section 4 of the
			 Horse
			 Protection Act (15 U.S.C. 1823(c)), as amended by subsection (c)(3).(g)SeverabilityIf
			 any provision of this Act or any amendment made by this Act, or the
			 application
			 of a provision to any person or circumstance, is held to be
			 unconstitutional,
			 the remainder of this Act and the amendments made by this Act, and the
			 application of the provisions to any person or circumstance, shall not be
			 affected by the holding.September 15, 2014Reported with an amendment